United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           July 2, 2004

                         FOR THE FIFTH CIRCUIT           Charles R. Fulbruge III
                                                                 Clerk


                             No. 03-30919
                           c/w No. 03-30942
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

RONALD PERNELL GREEN,

                                      Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
              for the Western District of Louisiana
                      USDC No. 98-CR-20058-5
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Ronald Pernell Green, federal prisoner # 09156-035, moves

this court to proceed in forma pauperis (IFP) to appeal the

denial of a discovery motion for access to, inspection of, and

copying of video and audio tapes that had been entered into

evidence at his trial.    Green also seeks to appeal the denial of

a postjudgment motion seeking relief from the denial of his

discovery motion.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 03-30919
                           c/w No. 03-30942
                                  -2-

     It is undisputed that Green had not filed a 28 U.S.C. § 2255

motion prior to the discovery motion.     Green’s discovery motion

and his subsequent motion under FED. R. CIV. P. 60(b)(6) from the

denial of the discovery motion are unauthorized and without a

jurisdictional basis, and the district court was without

jurisdiction to entertain them.      See United States v. Early, 27

F.3d 140, 142 (5th Cir. 1994); United States v. Leon, 203 F.3d

162, 164 (2d Cir. 2000).

     As Green has not demonstrated a nonfrivolous issue for

appeal, his motion to proceed IFP is DENIED.     See FED. R. APP. P.

24(a).   Because his appeal is without arguable merit, it is

DISMISSED as frivolous.    See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); 5TH CIR. R. 42.2.

     IFP DENIED; APPEAL DISMISSED.